Title: From George Washington to William Heath, 25 January 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            New Windsor Jany 25th-29 1781
                        
                        The abilities of the author of the enclosed letter, and his talent for enterprize, are unknown to me; I am
                            unable therefore to advise with respect to the project he contemplates. If he has spirit & address equal to the
                            execution of it, and is possessed of sufficient prudence to receive discretionary orders it will be perfectly agreeable to
                            me that you should give them.
                        The Colonel is not, I think, an object—the other would be a great one—& if executed cleverly, would
                            give reputation proportionate to the brilliancy and importance of the stroke, but it ought not to be attempted by a
                            bunglar, because a miscarriage cuts off hope from a future attempt—as even a successful one on the Colo.—would render any
                            effort to surprize the General fruitless.
                        The propriety therefore of the Enterprize depends upon the object, and the talents of the Officer. The last
                            of which from your own knowledge, or such as you can obtain by enquiry, you will be better enabled to judge of than I. I
                            am Dr Sir—with esteem & Regd Yr Most Obedt Servt
                        
                            Go: Washington 
                        
                        
                            P.S. 29th Jany. The above was wrote before I set out for Jersey—upon my return last Night I found a
                                letter from Captn Sumner expressing a wish to leave the Service. I therefore think it ineligable to hold up an idea to
                                him that his project is agreeable. I am &ca
                        
                        
                            G. W——n
                        
                    